/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, file/d on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claim(s) 1-5,8-12 and 15-19 are amended.
Claim(s) 6-7, 13-14 and 20 are canceled.
Claim(s) 1-5, 8-12 and 15-19 are pending.
Response to Arguments
Regarding the rejection of claim(s) 1, 8 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims have been amended to comply with the written description, thus the rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) is withdrawn. 
Claim(s) 2-7,9-14 and16-20 were rejected with the same rational as the respective claims from which they depend. The independent claims from which the claims depend from have been amended to comply with the same written description, thus the rejection of the dependent claims is withdrawn with the same rational as the rejection of the independent claims. 
Applicant’s arguments/remarks (see pages 10-14), filed on 26th August 2021, with respect to the prior art rejection of claim(s) have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5,8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beben, Andrzej, et al., (“EQ-BGP: an efficient inter-domain QoS routing protocol,” April 18, 2006), in view of Zhao (US 2019/0334820 A1).

Regarding claim 1, Beben disclose a method comprising (Beben [Abstract], discloses the objective of EQ-BGP is to establish end-to-end paths that offer the most suitable QoS guarantees taking into account both the QoS capabilities of particular domains as well as inter-domain links):
selecting a destination of a traffic flow in a second network domain outside of a first network domain (Beben, page 2, Col. 2. (EQ-BGP protocol) lines 1-24, for each e2e CoS, this information is used in decision process to select such routing path that offers the most attractive QoS guaranties, named QoS path. Finally, the EQ-BGP sets the QoS paths between any pair of source and destination network called end-to-end (selecting a destination of a traffic flow in a second network domain outside of a first network domain) (e2e) QoS paths that for a given e2e CoS offer the best QoS guaranties. […] Fig. 1, shows an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers know the values of QoS parameters that are assured both inside particular domains (QA, QB, Qc) as well as on the appropriate inter-domain links (QA->B, QB->A, QB->C, Qc->B));
	determining a plurality of paths from an origin of the traffic flow to the destination with different route segments between the origin and the destination (Beben, Page 1, [Abstract] …The objective of EQ-BGP is to establish end-to-end paths (plurality of paths from an origin to destination) that offer the most suitable QoS guarantees taking into account both the QoS capabilities of particular domains (capabilities/performance of segments/paths within original domains) as well as (capabilities/performance of segments/paths outside the original domains to the destination domain(s)) […] Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (capabilities/performance of segments/paths within original domains) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives).
	each path of the plurality of paths including at least first network domain paths through the first network domain and second network domain paths through the second network domain (Beben, Page 1, [Abstract] … Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (each path of the plurality of paths including a first network domain path through the first network domain/contributions of each of the plurality of paths in the first domain) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)/ contributions of each of the plurality of paths outside the first domain), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) 
	obtaining performance scores (Values of QoS) for the first network domain paths and the second network domain paths (Beben, Fig. 1, page 2, Col. 2, lines discloses multiple communication paths between Domains A,B and C that support the same e2e CoS. We assume that all EQ-BGP routers know the values of QoS parameters that are assured both inside particular domains (QA, QB, Qc) (obtaining performance scores in each of the first and second domains) as well as on the appropriate inter-domain links (QA->B, QB->A, QB->C, Qc->B) (obtaining performance scores for each of the links connecting any first and second domains)). Tables 2 and 3 disclose performance evaluation used for making routing decisions. Table 2 discloses network convergence time after advertisement of new route (in msec), while network convergence time after withdrawal of existing route (in msec));
	for each path to the destination combining the performance scores for at least one of the first network domain paths and at least one of the second network domain paths (Beben, page 2, Col. 2. (EQ-BGP protocol) lines 17- Page 3, Col. 1, lines 1-7, Fig. 1, show an example of setting the e2e QoS path using the EQ-BGP protocol. Fig. 1 discloses a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers know the values of QoS parameters that are assured both inside particular domains (contribution of performance Score/value/contribution of segments within each domain) (QA, QB, Qc) as well as on the appropriate inter-domain links (contribution of performance Score/value/contribution of segments outside each domain) (QA->B, QB->A, QB->C, Qc->B)- During this process EQ-BGP routers will derives the values (performance scores) of QoS parameters associated with e2e QoS path taking into account the QoS contributions of particular parts of the path corresponding to  particular domains as well as inter-domain links. For example, the domain A sees the e2e QoS path towards destination N LRic with QoS level corresponding to aggregated value of QoS related with domain C, interdomain link B-C, domain B and inter-domain link A-B that is equal to Qc + QB->C + QB + QA->B, where the operator + denotes an appropriate QoS assembling function (QoS parameters or performance scores of the different paths/segments within a source domain are combined with the different paths/segments within a destination domain to form an aggregated value of the entire path (end-to-end)).
selecting a first path from the first network domain paths and a second path from the second network domain paths based on a combined performance score between the first path and the second path (Beben, [Abstract] discloses enhancing the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (contribution of performance scores of plurality of paths in a first  and second network domains) and inter-domain links (contributions of performance segments/paths outside the original domains to the destination domain(s)/ contributions of each of the plurality of paths outside the first domain), (3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and (4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives). Tables 2 and 3 disclose 
selecting a third path from the first network domain paths and a fourth path from the second network domain paths as a backup path (Alternative path) based on the combined performance score between the third path and the fourth path (Beben, Page 3, Col. 2, QoS decision algorithm that allows router to select the best QoS path (selecting a backup path) from available alternatives paths (include performance scores of third and fourth paths/segment from respective first and second domains contributing to the alternative paths). For that purpose, we replace the AS path length criterion used in BGP decision process with a Degree of Preference (DoP) function that is calculated based on the values of particular QoS parameters. We propose to apply DoP function as presented in (1). Note that other function may also be applied.

    PNG
    media_image1.png
    142
    729
    media_image1.png
    Greyscale

where: i denotes a given QoS parameter from the set corresponding to e2e CoS, Ti is targeted QoS value (threshold) related with e2e CoS objectives (e.g. as presented in Table 1, qi is the QoS value offered on the path, and Ji is a QoS preference factor allowing network provider to control routing. In the proposed QoS decision algorithm, the QoS path with the lowest value of DoP is preferred (threshold). Moreover, in case when at least one of the QoS parameters of the e2e QoS path, say qi, will go T; then such QoS path will be treated as non-conforming with QoS objectives and therefore it will be excluded from this part of decision process);
	routing the traffic flow along the primary path (Beben, Page 3, Col. 2, Multiple Routing Tables, where each one is used for handling traffic belonging to particular e2e CoS, The separate routing tables are required because e2e CoSs differ in QoS objectives (see Table 1) (routing tables with selected paths are used handling/routing the traffic).
	Beben did not explicitly disclose wherein the combined performance score between the first path and the second path is a highest score; wherein the combined
performance score between the third path and the fourth path is a second highest score and in response to a change in performance of the primary path, rerouting the traffic flow along the backup path.
	Zhao discloses wherein the combined performance score between the first path and the second path is a highest score (Zhao [0054], [0064], [0069] disclose the controller replaces a primary path, corresponding to each target application, of relatively poor path quality in the original routing policy with a path whose path score is greater than the first threshold, or in other words, changes the primary path (first path) from the path with a low path score to the path with a high path score (second path), to obtain the new routing policy, so as to ensure more reliable transmission of a data packet),
	wherein the combined performance score between the third path and the fourth path is a second highest score and in response to a change in performance of the primary path (Zhao [0064], [0069] disclose the controller replaces a primary path, corresponding to each target application, of relatively poor path quality in the original 
in response to a change in performance of the primary path, rerouting the traffic flow along the backup path (Zhao [0064] disclose the controller replaces a primary path, corresponding to each target application, of relatively poor path quality in the original routing policy with a path whose path score is greater than the first threshold, or in other words, changes the primary path (first path) from the path with a low path score to the path with a high path score (second path), to obtain the new routing policy, so as to ensure more reliable transmission of a data packet; [0074] In actual application, before step S102, the routing method may further include: determining, by the controller, the path scores of the primary paths of the plurality of service applications in the original routing policy; and if a path measurement result of a primary path of at least one service application meets an automatic switching condition, changing, by the customer-premises equipment, the primary path of the at least one service application to secondary path, and changing the secondary path to primary path).
One of ordinary skill would have been motivated to combine Beben and Zhao because these teachings are from the same field of endeavor with respect to disclosing techniques for selection a routing path based on satisfying preset conditions.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Zhao into Beben, doing such will enable monitoring the performance of different paths based on a 

Regarding claim 2, Beben and Zhao disclose the method of claim 1, receiving an advertisement from an edge network device between the first and second network domains, the advertisement including either at least one of the performance scores or one or more of jitter, latency, and loss between the edge network device and the destination (Zhao [0015] discloses receiving a measurement notification message which includes a traffic measurement threshold, a jitter measurement threshold, a delay measurement threshold, a packet loss measurement threshold, and/or a switching threshold; and the method further includes: in any path measurement result, if path traffic exceeds the traffic measurement threshold, a jitter rate exceeds the jitter measurement threshold, a delay exceeds the delay measurement threshold, a packet loss rate exceeds the packet loss measurement threshold, or switching frequency exceeds the switching threshold, determining that the path measurement result meets the preset condition).
The motivation to combine is similar to that of claim 1. 

Regarding claim 3, Beben and Zhao disclose the method of claim 1, receiving one or more of a reported jitter, a reported latency, and reported loss between a local network device (Zhao [0010] discloses path measurement result which includes at least one of path traffic, a path jitter rate, a path delay, a path packet loss rate, or path switching frequency. [0015] receiving a measurement notification message which 
an edge network device (controller 1), the edge network device being located between the first (branch-side CPE 2) and second (headquarters-side CPE 3) network domains (Zhao [0034] discloses the controller 1 (located between a branch-side CPE2 domain and an headquaters-side CPE3 domain) which is mainly responsible for generating a routing policy based on a path parameter, and delivering the routing policy to a branch-side CPE 2 and a headquarters-side CPE 3. FIG. 1 also includes the branch-side CPE 2 and the headquarters-side CPE 3. The branch-side CPE 2 measures at least two paths connecting the branch-side CPE 2 and the headquarters-side CPE 3, adds measured path measurement results to a path measurement message, and reports the path measurement message to the controller 1), and
 determining the performance score based on the received one or more of the reported jitter, the reported latency, and the reported loss (Zhao [0010] discloses path measurement result which includes at least one of path traffic, a path jitter rate, a path delay, a path packet loss rate, or path switching frequency. [0015] receiving a (performance scores); and the method further includes: in any path measurement result, if path traffic exceeds the traffic measurement threshold, a jitter rate exceeds the jitter measurement threshold, a delay exceeds the delay measurement threshold, a packet loss rate exceeds the packet loss measurement threshold, or switching frequency exceeds the switching threshold, determining that the path measurement result meets the preset condition).
The motivation to combine is similar to that of claim 1.

Regarding claim 4, Beben, and Zhao disclose the method of claim 3, wherein the determining of the performance scores includes weighting the one or more of the reported jitter, the reported latency, and the reported loss unevenly based on an application associated with the traffic flow (Zhao [0074] discloses determining, by the controller, the path scores of the primary paths of the plurality of service applications in the original routing policy; and if a path measurement result of a primary path of at least one service application meets an automatic switching condition, changing, by the customer-premises equipment, the primary path of the at least one service application to secondary path, and changing the secondary path to primary path; [0075] the automatic switching condition may be that path traffic on a primary path, a jitter rate of a delay jitter on the path, a delay of the path, and a packet loss rate of packet loss on the path and/or a switching parameter of path switching frequency are/is less than a minimum path quality threshold preconfigured by the customer).


Regarding claim 5, Beben and Zhao disclose the method of claim 1, further comprising: 
 selecting a new primary path from among the plurality of paths after the rerouting of the traffic flow along the backup path (Zhao [0075] discloses the automatic switching condition may be that path traffic on a primary path, a jitter rate of a delay jitter on the path, a delay of the path, and a packet loss rate of packet loss on the path and/or a switching parameter of path switching frequency are/is less than a minimum path quality threshold preconfigured by the customer. In this case, before sending the path measurement message to the controller, the customer-premises equipment may further automatically change the primary path to secondary path, and change the secondary path to primary path (rerouting of the traffic flow along the backup path after automatically selecting a new primary path when the condition of automatic switching condition is met).
The motivation to combine is similar to that of claim 1.

Regarding claim 8, Beben discloses a non-transitory computer-readable medium that includes computer-readable instructions stored thereon that are executable by at least one processor causes the at least one processor to (Beben [Abstract], discloses multiple routing tables (storing routing instructions processed by processors in boarder routers to route network traffic between multiple domains) that allow broader routers to keep separate paths that are optimized for different QoS objectives):


Regarding claim 9, Beben, and Zhao disclose the non-transitory computer-readable medium of claim 8, further comprising instructions which when executed by the at least one processor, causes the at least one processor to (Beben [Abstract], discloses multiple routing tables (storing routing instructions processed by processors in boarder routers to route network traffic between multiple domains) that allow broader routers to keep separate paths that are optimized for different QoS objectives):
 receive an advertisement from an edge network device between the first and second network domains (Zhao [0010] discloses path measurement result which includes at least one of path traffic, a path jitter rate, a path delay, a path packet loss rate, or path switching frequency. [0015] receiving a measurement notification message which includes a traffic measurement threshold, a jitter measurement threshold, a delay measurement threshold, a packet loss measurement threshold, and/or a switching threshold; and the method further includes: in any path measurement result, if path traffic exceeds the traffic measurement threshold, a jitter rate exceeds the jitter measurement threshold, a delay exceeds the delay measurement threshold, a packet loss rate exceeds the packet loss measurement threshold, or switching frequency exceeds the switching threshold, determining that the path measurement result meets the preset condition); and 
the advertisement including either the second performance score or one or more of jitter, latency, or loss between the edge network device and the destination (Zhao 
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Beben and Zhao disclose the non-transitory computer-readable medium of claim 8, further comprising instructions which when executed by the at least one processor, causes the at least one processor to (Beben [Abstract], discloses multiple routing tables (storing routing instructions processed by processors in boarder routers to route network traffic between multiple domains) that allow broader routers to keep separate paths that are optimized for different QoS objectives):
The rest of the limitations are rejected with the same rational as claim 3.

Regarding claim 11, the claim is rejected with the same rational as the rejection of claim 4. 
Regarding claim 12, the claim is rejected with the same rational as the rejection of claim 5. 

Regarding claim 15, the claim is rejected with the same rational as the rejection of claim 1.

Regarding claim 16, Beben and Zhao disclose the system of claim 15, further comprising:
a second network device configured to communicate in the first network domain and the second network domain (Beben, Fig. 1, page 2, col. 2 lines 1-30, discloses Figure 1 showing an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers (first and second network devices) know the values of QoS parameters that are assured both inside particular domains (QA, QB, Qc) as well as on the appropriate inter-domain links (QA->B, QB->A, QB->C, Qc->B) that are used to communicate data between domains) and
configured to request a resource from the destination (Zhao [0013] discloses customer-premises equipment receiving routing policy for transmitting data packet including request from a service application);
measure one or more of jitter, latency, or loss in receiving the resource from the destination (Zhao [0011] discloses measurement notification message includes at least one of a traffic measurement threshold, a jitter measurement threshold, a delay 
determine at least one of performance scores based on the one or more of the jitter, the latency, or the loss (Zhao [0011] discloses measurement notification message includes at least one of a traffic measurement threshold, a jitter measurement threshold, a delay measurement threshold, a packet loss measurement threshold, or a switching threshold, so that the first customer-premises equipment measures each of the at least two corresponding paths to obtain a path measurement result of each path);
advertise (notification message) the at least one of the performance scores in the first network domain (Zhao [0011] discloses measurement notification message includes at least one of a traffic measurement threshold, a jitter measurement threshold, a delay measurement threshold, a packet loss measurement threshold, or a switching threshold, so that the first customer-premises equipment measures each of the at least two corresponding paths to obtain a path measurement result of each path).
The motivation to combine is similar to that of claim 1.
Regarding claim 17, the claim is rejected with the same rational as the rejection of claim 9.
Regarding claim 18, the claim is rejected with the same rational as the rejection of claim 10.
Regarding claim 19, the claim is rejected with the same rational as the rejection of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to techniques for optimizing the selection of primary and alternative paths between multiple domains.
Katukam 	(US 7,082,124 B1)
Zhang et al. 	(US 8,681,634 B2)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451